DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/22 has been considered. A copy of form PTO-1449 is attached.
REASONS FOR ALLOWANCE
Claims 1-7 are allowed.
The closest reference is Hanashi (US 2015/0218628). Figures 1A and 1B of Hanashi below discloses dispensing apparatus (par. [0050]) that dispenses a sample into a well (10) of a microplate (9) having a plurality of wells (10), comprising: a foreign matter (i.e., particle) detector comprising: a light emitter (2) that emits laser light (Ex) to each of the wells (10) one by one (par. [0047]); and a light receiver (16) that receives light intensity (Em) (figure 2B) returned from each of the wells (10); and a control unit (18) that determines whether foreign matter (i.e., particles) is present in each of the wells (10) based on information on the light received by the light receiver (16) (par. [0047] and [0051)). However, Hanashi fails to teach the limitations “a light receiver that receives light reflected from each of the wells or foreign matter in a least one of the wells and returning along the light axis, wherein the foreign matter detector outputs a distance from the wells or the foreign matter, the foreign matter remaining in the at least one of the wells after the plurality of wells have been washed so as to remove the samples from the plurality of wells” (claim 1) and “receiving light reflected from the , the foreign matter remaining in the at least one of the wells after the plurality of wells have been washed; outputting a distance from the wells or the foreign matter; and determining whether foreign matter is present in the plurality of the wells based on the outputted distance” (claim 7).
4. The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1 and 7.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a light receiver that receives light reflected from each of the wells or foreign matter in a least one of the wells and returning along the light axis, wherein the foreign matter detector outputs a distance from the wells or the foreign matter, the foreign matter remaining in the at least one of the wells after the plurality of wells have been washed so as to remove the samples from the plurality of wells”, in combination with the rest of the limitations of claim 1.
As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render limitations “receiving light reflected from the plurality of the wells or foreign matter in a least one of the wells along the light axis, the foreign matter remaining in the at least one of the wells after the plurality of wells have been washed; outputting a distance from the wells or the foreign matter; and determining whether foreign matter is present in the plurality of the wells based on the outputted distance”, in combination with the rest of the limitations of claim 7.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  March 12, 2022